Case 18-01111-BFK          Doc 7      Filed 12/19/18 Entered 12/19/18 14:56:30     Desc Main
                                      Document      Page 1 of 2
Andrea Davison, Esq. (VSB No. 78036)
Stephen D. Caruso, Esq. (VSB No. 87376)
BEAN, KINNEY & KORMAN, P.C.
2311 Wilson Blvd., Suite 500
Arlington, Virginia 22201
(703) 525-4000
(703) 525-2207 (Fax)
adavison@beankinney.com
scaruso@beankinney.com
Counsel for KrazRock Group, LLC



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

In re:

BRIAN THOMAS SAPP,
                                                            Case No. 18-12794-BFK
                        Debtor.
                                                            Chapter 7

KRAZROCK GROUP, LLC,

                        Petitioner,                         Adv. Proc. No. 18-01111-BFK

v.

BRIAN THOMAS SAPP,

                        Respondent.


                     PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT

         KrazRock Group, LLC (the “Plaintiff”), by undersigned counsel, and pursuant to Federal

Rule of Civil Procedure 55(a), Federal Rule of Bankruptcy Procedure 7055 and Local

Bankruptcy Rule 7055-1(A), hereby moves for entry of default against defendant Brian Thomas

Sapp in the above-captioned Adversary Proceeding, and, in accordance with Local Bankruptcy

Rule 7055-1(A), submits the attached Declaration in support.

         WHEREFORE, Plaintiff respectfully requests that the Clerk, in consultation with the

Court, enter default against the Defendant in the above-captioned Adversary Proceeding.
Case 18-01111-BFK     Doc 7   Filed 12/19/18 Entered 12/19/18 14:56:30    Desc Main
                              Document      Page 2 of 2


Dated: December 19, 2018

                                /s/ Andrea Campbell Davison________
                                Andrea Campbell Davison (VSB No. 78036)
                                Stephen D. Caruso (VSB No. 87376)
                                BEAN, KINNEY & KORMAN, P.C.
                                2311 Wilson Blvd., Suite 500
                                Arlington, Virginia 22201
                                (703) 525-4000
                                (703) 525-2207 (Fax)
                                adavison@beankinney.com
                                scaruso@beankinney.com
                                Counsel for KrazRock Group, LLC




                                         2
